Title: From Alexander Hamilton to ———, 11 February 1791
From: Hamilton, Alexander
To: 



Treasury DepartmentFebruary 11. 1791
Sir

The Treasurer has been directed to draw in favour of the Commissioner of Loans for your State in order to the payment of the Pensions to Invalids which will become payable the fifth of March next. His drafts however will not in the first instance be directed to any particular Collector; but will be transmitted with blanks to be filled up by the Commissioner. This is mentioned lest the manner of the Direction should occasion suspicion of Counterfeit. Such as may be presented to you you will of course pay with whatever money may be in your hands.
In order that the Commissioner may know how to address the bills it is requisite that you should inform him immediately on the receipt of this of the Specie in your hands and of the sums which you may receive from time to time ‘till the end is answered. This being a matter in which humanity is concerned I shall be glad that there may be as little delay as possible.
I am, Sir,   Your Obedt. servant
Alexander Hamilton

